GILBERT, Circuit Judge
(after stating the facts as above). [1] It is not specified in the.petition for the writ wherein or in what respect the appellant was denied a fair and impartial hearing. The allega*49tions in that respect are not sufficient to sustain jurisdiction to issue the writ.
[2] But counsel for the appellant urge that the decision was contrary to law, in that the immigration officers denied to the certificate of birth that consideration which in law it was entitled to receive. The certificate was issued under an act of the Legislature of Hawaii approved April 17, 1911, which provides in substance that the secretary of the territory of Hawaii may, whenever satisfied that any person was born within the Hawaiian Islands, cause to be issued to' such person a certificate showing that fact. It provides that the application shall be on sworn petition and accompanied by affidavits of witnesses, and that the secretary may examine under oath any applicant or persons cognizant of the facts regarding the application, and it further provides that any certificate so issued shall be prima facie evidence of the facts therein stated.
Two grounds may be suggested on which it should be held that there was no error in denying to the certificate a controlling effect on the hearing. In the first place, no act of the territory of Hawaii can avail to affect the laws of the United States in regard to the emigration of aliens. Williams v. United States, 137 U. S. 113, 11 Sup. Ct. 43, 34 L. Ed. 590. In the second place, assuming that the certificate of the secretary of the territory of Hawaii was, as the law declared it to be, prima facie evidence of the facts recited, there is in the record ample evidence to justify the immigration officers in ruling that the prima facie presumption was overcome. This was the conclusion of the court below, and we find no error therein. Lee Lung v. Patterson, 186 U. S. 168, 22 Sup. Ct. 795, 46 L. Ed. 1108.
The judgment is affirmed.